IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46429

STATE OF IDAHO,                                 )
                                                )   Filed: May 17, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
BRYON LEE MOORE,                                )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and sentences of a determinate term of ten years for
       willfully possessing or accessing sexually exploitative material of a child;
       concurrent unified term of twenty years, with a minimum period of confinement
       of ten years, for knowingly distributing sexually exploitative material of a child;
       and concurrent unified term of thirty-five years, with a minimum period of
       confinement of ten years, for lewd conduct with a child under sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY, Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Bryon Lee Moore pled guilty to willfully possessing or accessing sexually exploitative
material of a child, I.C. § 18-1507(2)(a); knowingly distributing sexually exploitative material of
a child, I.C. § 18-1507(2)(d); and lewd conduct with a child under sixteen, I.C. § 18-1508. In
exchange for his guilty pleas, additional charges were dismissed. The district court sentenced



                                                1
Moore to a determinate term of ten years for willfully possessing or accessing sexually
exploitative material of a child; a concurrent unified term of thirty years, with a minimum period
of confinement of ten years, for knowingly distributing sexually exploitative material of a child;
and a concurrent unified term of thirty-five years, with a minimum period of confinement of ten
years, for lewd conduct with a child under sixteen. Moore appeals, arguing that his sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Moore’s judgment of conviction and sentences are affirmed.




                                                   2